Juez Asociado Sr. Belaval.
Opinión disidente emitida por el
Se trata de una acción de incumplimiento de contrato, en la cual el demandante y apelado señor Julián R. Rivera alegó ante el anterior Tribunal de Distrito de San Juan de Puerto Rico, que entre los meses de marzo y abril de 1949, le había vendido al demandado y apelante señor Francisco A. Crescioni, mil quinientos cartones de latas de jugo, a razón de $2.10 cada cartón, a ser pagados tan pronto la mercadería llegara a la ciudad de Nueva York y fuera levantada por el demandado y apelante; que al requerir el pago de la merca-dería levantada, el demandado y apelante se negó a pagarla, alegando entre otros motivos, que algunas de las latas de jugo resultaron en malas condiciones para el consumo hu-mano; asimismo, el comprador señor Crescioni le informó al demandante y apelado, que en uno de los muelles de San Juan había quinientos setenta y siete cartones de latas de jugo, que él había devuelto por estar en malas condiciones para el consumo humano, los cuales ponía a disposición del demandante y apelado, cuyos cartones el demandante y ape-lado se había visto precisado a recoger del muelle para alma-cenarlos en su fábrica.
*57Contestó el demandado y apelante señor Crescioni, ne-gando que el demandante y apelado le hubiera vendido dichos cartones de latas de jugo, y alegando en contrario, que dicha mercancía le fué consignada al demandado y apelante por el señor Rivera, por lo cual el demandado y apelante venía obli-gado a pagar la misma, después que la mercancía fuera ven-dida en Nueva York; que el demandado y apelante se vió obli-gado a devolver seiscientos cartones de la mercancía enviada por el demandante y apelado, por estar en malas condiciones para el consumo humano y no haberla podido vender en dicha plaza; que el resto de los cartones de latas de jugo se encontraban todavía en la ciudad de Nueva York, almacena-dos en poder de varios comerciantes que se habían negado a pagarlos, por estar los jugos en malas condiciones para el consumo humano, pero quienes estarían dispuestos a reem-barcarlos para Puerto Rico, si el demandante y apelado estu-viera conforme en pagar el almacenaje, acarreto y flete co-rrespondientes.
Visto el caso en el Tribunal de Distrito de San Juan, la ilustrada Sala sentenciadora formuló las siguientes conclu-siones de hechos y de derecho:
“1. Que el demandante es mayor de 21 años de edad, casado, comerciante y vecino de Santurce, Puerto Rico; y que el deman-dado es también mayor de 21 años de edad, casado, propietario y con vecindad y residencia en el término municipal de Río-Piedras, Puerto Rico.
'“2. Que para el día 10 de marzo de 1949, el demandado era dueño y Presidente de la Centaur Trading Co., un negocio de comisiones, con oficinas centrales en la ciudad de Nueva York, Estados Unidos de América; y que el demandante era dueño de la Tropical Fruit Industry, de Puerto Rico, negocio dedicado al enlatamiento de jugos del país con fines de exportación.
“3. Que demandante y demandado acostumbraban hacer ne-gocios entre sí en sus respectivos ramos, vendiéndole a consigna-, ción el primero al segundo, latas de jugos de Puerto Rico. El' demandante embarcaba con destino a Estados Unidos y consig-nado al demandado el producto objeto de los negocios.
*58“4. Que para el 10 de marzo de 1949, el demandante embarcó con destino a New York, después de pagar los fletes, mil carto-nes conteniendo cada uno 24 latas de jugo de tamarindo y guaná-bana, consignados estos cartones a Centaur Trading Company, (demandado), quien venía obligado a pagar al demandante dos dólares diez centavos ($2.10) por cartón después que la mercan-cía se vendiera en New York.
“5. Que como un mes después el demandante embarcó 500 cartones de jugo de 24 latas cada uno, con destino a New York y consignados al demandado bajo las mismas condiciones que los primeros mil cartones antes relacionados.
“6. Que de estos mil quinientos (1,500) cartones el deman-dado le devolvió al demandante 600 cartones de los cuales el demandante dispuso después de levantarlos de uno de los muelles de San Juan.
“7. Que el demandado dispuso en New York de los otros 900 .cartones y no los devolvió al demandante, como pudo hacerlo e hizo con los 600 que se deja dicho.
“8. Que dichos 900 cartones de latas de jugo tenían al mo-mento de la transacción un valor de $2.10 cada uno que hacen un total de $1,890.
“9, Que el demandante recibió del demandado a cuenta de los jugos la cantidad de $300.
“En virtud de los hechos que el tribunal ha declarado pro-bados, éste entiende que el demandado le adeuda al demandante la suma de $1,590 por concepto de los novecientos (900) car-tones contentivos de veinticuatro (24) latas de jugo cada uno, al precio de dos dólares con diez centavos ($2.10) por cartón, menos trescientos dólares ($300) que el demandante ya recibió. Si bien es cierto que el contrato fue uno de consignación el de-mandado pudo devolver y devolvió al demandante seiscientos (600) cartones porque éstos estaban dañados, y sin embargo re-tuvo novecientos (900) cartones de los cuales dispuso a su an-tojo, y, por lo tanto viene obligado a pagarlos.
“Procede que se dicte sentencia a favor del demandante por la suma de mil quinientos ochenta dólares ($1,580) más las costas de este pleito y la suma de doscientos dólares ($200) para honorarios de abogado.”
En apelación, los dos únicos errores levantados por el de-mandado y apelante son los siguientes: (1) “el tribunal sen-*59tenciador cometió manifiesto, inescapable y fatal error de incongruencia de la sentencia con su propia teoría jurídica y con la prueba sometida en el juicio”; (2) “el tribunal sen-tenciador cometió error en la apreciación de la prueba al declarar que el demandado retuvo a su antojo novecientos cartones de latas de jugo del país, conclusión que no está justificada por la prueba.”
En cuanto al primer error, la posición del demandado y apelante parece ser, que tratándose de una mercadería con-signada al demandado y apelante como comisionista, dicho demandado y apelante no tenía que responder del valor de la misma en caso de destrucción o menoscabo de la mercadería por vicio propio de la cosa.
Estrictamente considerado, el contrato de consignación no existe en derecho mercantil. La consignación es simplemente una modalidad de la entrega o del depósito de mercadería, dentro del clásico contrato de comisión mercantil especial para fines de venta. Porque esto es así, las relaciones entre el consignante y el consignatario hay que fijarlas de acuerdo con los derechos y obligaciones de la comisión mercantil.
Lo que pretende el demandado y apelante es que se consi-dere la relación jurídica entre él y el demandante y apelado, como un mandato mercantil ordinario, y no como una comi-sión mercantil, propiamente dicha. Como cuestión de reali-dad, el mandato mercantil ordinario y la comisión mercantil, son idénticos en el fondo, aunque se diferencian en la manera como interviene el mandatario, pues en el caso del mandato mercantil ordinario, el mandatario interviene a nombre de su mandante por cuenta y riesgo de dicho mandante, menos en casos de dolo o extralimitación del poder concedido, como lo hacen el factor, el mancebo o el dependiente de comercio, mientras en el caso de la comisión mercantil, el comisionista interviene a nombre de su mandante o a su nombre, pero en cualquiera forma que intervenga, queda obligado a cumplir todas las obligaciones provistas para tal caso por el Código de Comercio: III Manual de Derecho Mercantil 88 — Lorenzo *60Benito — (ed. de Victoriano Suárez de Madrid), (1929). La diferencia esencial en ambas formas del mandato, es más en relación a las obligaciones asumidas ante terceras personas, que en relación a las obligaciones entre mandante y manda-tario, o entre comitente y comisionista. Cuando el manda-tario actúa en virtud de un mandato mercantil, lo hace a nombre de su mandante y el mandante queda obligado direc-tamente con las terceras personas con las cuales contrata el mandatario, y dichas terceras personás quedan obligadas directamente con el mandante. Cuando el comisionista ac-túa en virtud de una comisión mercantil, a nombre propio, el comitente no queda obligado directamente con las terceras personas con las cuales contrata el comisionista, ni dichas ter-ceras personas quedan obligadas directamente con el comi-tente: I-II Comentarios al Código de Comercio 205 et seq — • José María González de Echávarri y Vivanco, (ed. de Casa Martín de Valladolid), (1945).
Ahora bien, en este caso no se trata de las relaciones ju-rídicas del mandante o comitente con terceras personas, sino de las relaciones jurídicas entre mandante y mandatario, ó entre comitente y comisionista. Por el resultado de la prueba, tenemos que descartar las posibles relaciones jurí-dicas entre mandante y mandatario, ya que en este caso, el demandado y apelante actuaba a nombre propio, con mercan-cía consignada a él por el demandante y apelado.
La necesidad de expandir los negocios más allá de los lí-mites geográficos de la “antigua ciudad”, o de la “liga”, o de la “nación” donde estuviera situada la casa mercantil principal de los comerciantes, impuso la necesidad de elabo-rar un mandato mercantil especial, que con el tiempo, ha-bía de conocerse en la ciencia del derecho mercantil, como comisión mercantil, para cumplir dos propósitos esenciales: (1) permitirle al mandatario, ahora conocido como comisio-nista, a contratar a nombre propio, para enfrentarse con la desconfianza natural de los consumidores, que no gustaban de contratar con ninguna persona fuera de la plaza mercan-*61til, quedando obligado directamente dicho comisionista con los consumidores de la plaza, y (2) regular las relaciones en-tre comitentes y comisionistas en una forma más segura para los comitentes, ya que las operaciones de comercio se llevarían a cabo en una plaza distante, donde no sería posible para los comerciantes, ejercer el mismo grado de vigilancia que si dichas operaciones se realizaran por un mandatario dentro de su propia- plaza.
Aunque la comisión mercantil es sustancialmente un mandato mercantil, contiene la especialidad de ser un man-dato donde el mandatario, llamado comisionista, puede con-tratar a nombre propio, por resultar más beneficioso para las operaciones mercantiles, que exista una persona directa-mente responsable a las terceras personas que contraten con dicho comisionista, dentro de otra plaza mercantil distante (distantia loci). Pero en las relaciones entre comitente y comisionistas, los comisionistas al igual que los mandatarios, no le responden a sus principales de las obligaciones contraí-das ni a nombre del comitente ni a su propio nombre, si han cumplido debidamente con sus obligaciones como tales comi-sionistas. Puesto en el lenguaje de R. Gay de Montellá, -III- 1ro. Código de Comercio Español 39, (ed. de la Casa Editorial Bosch de Barcelona), (1936) : “La comisión, en las relaciones entre comitente y comisionario, es substancial-inente un mandato. Exceptuados los casos de dolo o de culpa en la ejecución del mandato, el comisionista no asume ninguna responsabilidad enfrente del comitente, respecto de las obligaciones contraídas por las personas con las cuales ha contratado, ni el comitente puede pedir al comisionista el cum-plimiento de tales obligaciones, ni menos el resarcimiento de los daños o perjuicios derivados de la insolvencia de los ter-ceros.” Por una razón parecida, tampoco respondería del incumplimiento de los contratos por las terceras personas, en caso de vicio propio de la cosa.
Pero por la misma razón, que la comisión mercantil es un mandato especial para ser cumplido en una plaza mercantil *62distante, los estatutos mercantiles contienen una prolija enu-meración de obligaciones y una extensa imposición de respon-sabilidades que debe cumplir el comisionista, para en esta forma, garantizarle al comitente los riesgos previstos en una’ operación mercantil que se realiza a una distancia que hace casi imposible su fiscalización personal de las operaciones de comercio realizadas por sus comisionistas.
Las responsabilidades del comisionista por la mercadería consignada, de acuerdo' con el Código de Comercio de Puerto Rico, son las siguientes:
1. responder de los efectos y mercaderías que recibiere, (art. 183) ;
2. responder de su conservación en el estado que los re-cibió, (art. 184) ;
3. vender, previa autorización de la autoridad compe-tente, aquellos efectos que deben ser rematados por alguna al-teración en la condición de los mismos, para salvar la parte posible de su valor, (art. 187) ;
4. no vender al fiado o a plazos, sin autorización del comi-tente, (art. 188) ;
5. cobrar los créditos de su comitente en las épocas en que fueren exigibles, (art. 191) ;
■ 6. asegurar los efectos consignados si así lo hubiere orde-nado el comitente, (art. 192) ;
7. no concertar una operación a precios o condiciones más onerosas, que las corrientes en la plaza a la fecha en que se hizo, (art. 176) ;
8. observar lo establecido en las leyes y reglamentos res-pecto a la negociación que'se le hubiere confiado, (art. 177);
9. no hacer delegación o sustitución de los encargos que reciba, sin autorización de su comitente, (art. 179) ;
10. no darle una inversión o destino distinto a los fondos anticipados para evacuar un encargo, (art. 182) ;
11. no alterar las marcas de los efectos que hubiere ven-dido por cuenta ajena, ni tener efectos de una misma especie *63pertenecientes a distintos dueños bajo una misma marca, (arts. 185 y 186) ;
12. no comprar para sí ni para otro, lo que se le haya mandado vender, sin licencia del comitente, (art. 185).
Estas son “las obligaciones del buen comerciante” que es-tablece nuestro Código de Comercio, que debe cumplir el comi-sionista en favor de su comitente. De la misma forma que “no se concebiría cómo el mandatario pueda asumir la obli-gación para hacer una cosa en su propio interés,” — R. Gay de Montellá, obra citada, pág. 15 — , no se puede concebir una comisión mercantil donde el comisionista compre para sí o para otro lo que se le haya mandado vender. “Si el comisio-nista comprase para sí o para otro lo que se le haya mandado vender, (o) vendiere lo que se le haya mandado comprar, sin licencia del comitente, el comisionista no obra como tal en-frente del comitente, sino como un comprador o un vendedor cualquiera”: R. Gay de Montellá, obra citada, pág. 36.
Los dos únicos casos en que los comisionistas le responde-rían a sus comitentes de las operaciones realizados por éstos, serán: (1). cuando el comisionista percibiere sobre una venta, además de la comisión ordinaria, otra llamada de garantía, (“seguro del buen dinero”) en cuyo caso correrían por cuenta de los comisionistas los riegos de la cobranza, «estando obliga-dos dichos comisionistas a satisfacer al comitente el producto de la venta en los mismos plazos pactados por el comprador, (art. 190) ; (2) cuando el comisionista vende al fiado y a plazos sin autorización del comitente, en cuyo caso, el co-mitente puede exigirle el pago de contado, dejando a favor del comisionista cualquier interés, beneficio o ventaja que re-sulte de dicho crédito a plazo, (art. 188). El resto de las responsabilidades del comisionista son aquéllas que provienen de la culpa o del dolo, por haber dejado incumplida en alguna parte, la comisión mercantil, o por haber actuado en contra de los mejores intereses de su comitente.
Como se trata de una acción por culpa o dolo por el incum-plimiento de la comisión mercantil, el comitente a lo que tiene *64derecho, es al resarcimiento de los daños y perjuicios, inde-pendientemente en algunos casos, del valor monetario de la operación mercantil. Los arts. 166, 170, 174, 176, 182, 186, 191, 192 de nuestro Código de Comercio de lo que hablan es del resarcimiento de los daños y perjuicios. Entre las res-ponsabilidades de la culpa por el incumplimiento de la co-misión, está la de conservación o remate oportuno de la mer-cadería consignada. Según comenta el ilustrado profesor don José María González de Echávarri y Vivanco, en su obra anteriormente citada, a la pág. 212, “en cuanto a la mer-cancía, nacen obligaciones del comisionista desde el momento que se le consigna, defendiendo los derechos del comitente en frente de porteadores y capitanes; no menor es su deber relacionado con la conservación y custodia de la mercancía, ya que debe aplicar la diligencia del buen comerciante para evitar su pérdida y daño ... Es obligación suya también no aprovecharse en su favor de las ventajas que pueda pro-porcionar al comitente el encargo recibido pues todas ellas como causa lucri deben rendir beneficio al comitente.”
La teoría del demandado y apelante es, que tratándose como posiblemente se trata, de una consignación de merca-dería, dentro de una posible comisión mercantil especial para venta, él no le es responsable, al demandante y apelado por las operaciones realizadas con terceras personas, las cuales se han negado a satisfacer el precio de la mercadería, por estar dicha mercadería dañada. Estamos conformes que esa sería la verdadera situación jurídica, si el demandado y apelante, a su vez nos convenciera, que en este caso, él cumplió debida-mente con sus obligaciones de comisionista, dentro de la co-misión mercantil.
Pero la prueba en este caso, en cuanto a la disposición de la mercadería averiada, no deja lugar a duda sobre la respon-sabilidad del comisionista por el incumplimiento de la comi-sión mercantil, si partimos del supuesto que la verdadera re-lación jurídica entre el demandante y apelado y el deman-dado y apelante era una de comisión mercantil especial para *65Unes de venta. De los mil quinientos cartones embarcados para Nueva York, fueron reembarcados para Puerto Rico seiscientos cartones, que levanta del muelle de San Juan el demandante y apelado. De los novecientos cartones restan-tes, hay ciento noventa y seis que fueron vendidos y cobrados a sus detallistas por el señor Albandoz y pagados por éste último al demandado y apelante. En cuanto a los setecientos cuatro cartones restantes, no deja de ser curiosa la forma en que se dispone de ellos, no obstante haberse recibido sin objeción legal en tiempo oportuno. Dice el señor Albandoz que algunos detallistas le devolvieron algunos cartones, pero que otros están todavía en poder de los detallistas. De los cartones que le devolvieron al señor Albandoz, algunos se en-cuentran en el sótano de un establecimiento del señor Al-bandoz en Nueva York, y otros los destruyó el propio señor Albandoz, en presencia de los peones de la basura, mediante una especie de decomisación privada, sin recurrir a ninguna autoridad judicial o administrativa que los hubiera podido decomisar legalmente por constituir una posible amenaza para la salud pública. De la prueba presentada no se puede pre-cisar cuántos de los cartones, todavía en poder del señor Al-bandoz y de sus detallistas de Nueva York, se encuentran en tal estado de deterioro o avería que no puedan ser vendidas en el mercado. De acuerdo con el art. 184 del Código de Co-mercio de Puerto Rico, es al comisionista a quien corresponde acreditar, en forma legal, el menoscabo de la mercadería. El peso de la prueba es suyo, tan pronto se establece el hecho de la entrega.
Si se trataba de una consignación dentro de un contrato de comisión mercantil, según pretende el demandado y ape-lante, de acuerdo con los arts. 183 y 184 del Código de Co-mercio de Puerto Rico, relacionados con el art. 187 del mismo código, era deber del comisionista conservar la mercadería consignada en el mismo estado que la había recibido. Si por el transcurso del tiempo, o por vicio propio de la cosa, “ocu-rriere en los efectos encargados a' un comisionista, alguna *66alteración que hiciere urgente su venta para salvar la parte posible de su valor, y fuere tal la premura que no hubiere tiempo para dar aviso al comitente, y aguardar sus órdenes, acudirá el comisionista al Juez o Tribunal Competente, que autorizará la venta con las solemnidades y precauciones que estime más beneficiosas para el comitente”: Gay de Montellá, obra citada, págs. 33 y 36; I Curso de Derecho Mercantil 266, Pablo González Huebra, (ed. de la Librería Sánchez de Madrid), (1867). Si la mercadería estaba a tal punto dañada que representaba una amenaza para la salud pública, era deber del comisionista avisar a las autoridades sanitarias del estado para que éstas procedieran a decomisar dicha mer-cancía.
Pero el error señalado ante nos es, que “el tribunal sen-tenciador cometió manifiesto, inescapable y fatal error de in-congruencia de la sentencia con su propia teoría jurídica y con la prueba sometida en el juicio.” Tal parece que lo que afirma el demandado y apelante es, que la conclusión de de-recho de la ilustrada Sala sentenciadora en el sentido que el contrato fué uno de consignación, está en conflicto con la conclusión de hecho de la misma sala en el sentido que el demandado y apelante venía obligado a pagar al deman-dante y apelado dos dólares diez centavos por cartón después que la mercadería se vendiera en Nueva York. El contrato de consignación aparece, en primer término, como una con-clusión de hecho en el hecho 4, que extractado en sus conte-nidos pertinentes, dice: el demandante embarcó para Nueva York mil cartones de jugos consignados al demandado, quien venía obligado a pagar al demandante dos dólares diez centavos por cartón después que la mercadería se vendiera en Nueva York-. El contrato de consignación aparece, en se-gundo término, como una conclusión de derecho, en aquella parte de las conclusiones de derecho que dice: “Si bien es cierto que el contrato fué uno de consignación el demandado pudo devolver y devolvió al demandante seiscientos (600) cartones porque éstos estaban dañados, y sin embargo retuvo *67novecientos (900) cartones de los cuales dispuso a su an-tojo, y por lo tanto, viene obligado a pagarlos.” Debemos disponer en primer término de la conclusión de hecho y ver qué demuestra la transcripción de la evidencia.
Entiendo que ha llegado el momento de precisar, con un afán más científico y moderno, el verdadero alcance que en la Regla 52(a) de las Reglas de Enjuiciamiento Civil para las Cortes de Puerto Rico, tiene la disposición que “las con-clusiones de hecho basadas en testimonio oral no se dejarán sin efecto a menos que sean claramente erróneas y se tomará en cuenta la oportunidad de la corte sentenciadora para juz-gar de la credibilidad de los testigos.” Como siempre que se pretende esclarecer cualquier problema de derecho, debe-mos empezar por fijar la teoría bajo la cual se ha mantenido la institución de derecho correspondiente.
La imposibilidad de reproducir ante los tribunales de ape-lación o de revisión, los elementos puramente expresionales de los testimonios orales, le impuso a dichos tribunales de apelación, o revisión, la obligación de respetar la apreciación que el juez sentenciador hiciera, de aquellos elementos de la credibilidad que se desprenden espontáneamente de la con-ducta del testigo, mientras presta declaración ante un juez de hechos.
No es este el momento de malograr la crítica de ese pe-queño muestrario de los indicios expresionales, que se supone formen parte de la sagacidad de un juez de hechos. Con los conocimientos que tenemos hoy de psicología aplicada, sa-bemos que es altamente improbable estudiar a través de una observación tan rápida, en circunstancias tan poco deseables como la que brinda un juicio sobre los hechos, la conducta moral de un testigo. Sálvese por algún tiempo el ingenuo muestrario de los indicios expresionales coleccionado por la experiencia de cada juez de hechos, para buscar la verdad a través de esa curiosa revelación plástica de la credibilidad que se supone pueda reflejarse sobre la figura humana. Con-fieso que mi experiencia de diez años como juez de hechos, lo *68que me produjo fué una duda profunda sobre la eficacia ■del método. Para una crítica de la evidencia de conducta (■demeanor evidence) véase el caso de National Labor Relations Board v. Dinion Coil Co., 201 F.2d 484, (Frank), (1952), cita precisa a las págs. 487-490.
Por un largo tiempo, siguiendo la práctica del jurado civil o la práctica de la equidad, fué una regla bastante acep-table para los tribunales de apelación o de revisión, que si en la transcripción escrita de los testimonios orales, había al-guna comprobación factual, (sufficient evidence), de la con-clusión de hecho del juez sentenciador, los tribunales de apelación o de revisión no intervenían con dicha conclusión ■de hecho. Basta reflexionar un momento para darnos cuenta de lo absurdo que podría resultar en la práctica judicial, sobreponer la percepción rudimentaria de los elementos ex-presionales de la credibilidad a la concepción razonada de los elementos lógicos de la credibilidad.
La inclusión en la Regla 52(a) de las Reglas Federales •ele Procedimiento Civil, de la nueva disposición, que las con-clusiones de hecho basadas en testimonio oral se dejarían sin efecto si resultaban claramente erróneas, {clearly erroneous) , le dió una oportunidad a los- tribunales progresistas ■de formular una nueva regla de práctica judicial, en el sen-tido, que la conclusión de hecho del juez sentenciador no prevalecería, aunque hubiera alguna evidencia que la sos-tuviera, {sufficient evidence), si dicha conclusión de hecho no representaba el balance más racional, justiciero y jurí-dico de la totalidad de la evidencia. Puesto en las palabras ■del ilustrado Juez Stanley Reed de la Corte Suprema de Es-tados Unidos: “una conclusión de hecho puede resultar ‘cla-ramente errónea’, aunque haya evidencia que la sostenga, si del examen de la totalidad de la evidencia el tribunal de revisión queda definitiva y firmemente convencido que uri error ha sido cometido”: United States v. United States Gypsum Co., 333 U. S. 364, 92 L. Ed. 746, (Reed), (1948), cita precisa a la pág. 395 U. S. o a la pág. 766 L. Ed. Con-*69traria a la suposición, que lo interpretado por la Corte Su-prema de Estados Unidos, obedecía a un caso excepcional que en nada intervenía con la vieja práctica de la conclusi-vidad, se ha convertido en una regla uniforme, para todos aquellos casos donde las conclusiones de hecho del juez sen-tenciador, estén en conflicto con el balance más racional, jus-ticiero y jurídico de la totalidad de la evidencia recibida, {the weight of the evidence) : Arnolt Corp. v. Stansen Corp., 189 F.2d 5, (Finnegan), (1951), cita precisa a la pág. 9; Smith v. Manning, 189 F.2d, 345, (Kalodner), (1951), cita precisa a la pág. 349] Gindorff v. Prince, 189 F.2d 897, (Clark), (1951), cita precisa a la pág. 898; Pennsylvania Threshermann & Farmers Mut. Cas. Ins. Co., v. Crapet, 199 F.2d 850, {Rives), (1952), cita precisa a la pág. 853; Sturm v. Washington Nat. Ins. Co., 208 F.2d 97, {Gardner), (Nov. 1953), cita precisa a la pág. 102; Salaky v. The Atlas Barge No. 3, 208 F.2d 174, (Clark), (Nov. 1953), cita precisa a la pág. 175; Home Indemnity Co. of New York v. Standard Acc. Ins. Co., 167 F.2d 919, (Garrecht), (1948), cita precisa a la pág. 923; State Farm Mut. Automobile Ins. Co. v. Bonacci, 111 F.2d 412 (Gardner), (1940), cita precisa a la pág. 415.
Cuando la evidencia consista no sólo de testimonios orales, sino también de documentos públicos o privados, de deposi-ciones judiciales de testigos ausentes, de estipulaciones es-critas u orales de hechos aceptados, o de hechos incontrover-tidos por las alegaciones o la prueba, la regla de la conclu-sividad se aplica exclusivamente a los testimonios orales ver-tidos en presencia del juez de hechos, pero no se aplica al resto de la evidencia, por entenderse que los tribunales de apelación o de revisión, están en igual situación que la sala sentenciadora, para formar juicio sobre el resto de la evi-dencia. Con esto, la regla de la conclusividad quedó restrin-gida exclusivamente, a aquella parte de la evidencia oral de la cual se desprenda un conflicto irreconciliable, aunque ra-cionalmente probable, entre dos versiones contradictorias so-*70bre un hecho esencial, que no pueda ser esclarecido por nin-guna otra parte de la evidencia, o que para su esclareci-miento, necesite de aquellos elementos expresionales de la cre-dibilidad que brinda a la convicción del juzgador, la obser-vación del testigo mientras presta su declaración: Wigginton v. Orders of United Commercial Travelers, 126 F.2d 659 (Minton), (1942), cita precisa a la pág. 661, (hechos estipu-lados) ; Johnson v. Griffiths S. S. Co., 150 F. 2d 224, (Garrecht), (1945), cita precisa a la pág. 225, (deposiciones), Kuhn v. Princess Lida of Thurn & Taxis, 119 F.2d 704, (Jones), (1941), cita precisa a la pág. 706 (hechos no con-trovertidos) ; Carter Oil Co. v. McQuigg, 112 F.2d 275 (Evans), 1940; cita precisa a la pág. 279 (documentos); Equitable Life Assur. Soc. v. Irelan, 123 F.2d 462, (Healy), (1941), cita precisa a la pág. 464 (deposiciones); Fleming v. Palmer, 123 F.2d 749, (Mahoney), (1941), cita precisa a la pág. 751 (documentos). Claro es, que en aquellos ca-sos donde la supremacía de la evidencia oral es manifiesta, y el conflicto entre los testimonios irreconciliables ha sido re-suelto por el juez, aceptando la versión de una de las partes, la regla de conclusividad se aplica sin reserva de clase al-guna, a menos que no resulte contraria al orden natural de las cosas o al orden racional de la inteligencia humana. Véase, como ejemplo, Gindorff v. Prince, supra, cita precisa a la pág. 898; en cuanto al alcance conjetural de la conclu-sión de hecho, véase Hunter v. Dowd, 198 F.2d 13, (Lindley), (1952), cita precisa a la pág. 17; en cuanto a la correcta actitud judicial frente a una jurisprudencia de la improbabi-lidad, véase Old Colony Bondholders v. New York N.H.S.H.R. Co., 161 F.2d 413, (Frank, disidente), (1947), cita precisa a la pág. 443.
La imposibilidad teórica de separar totalmente las cues-tiones de hecho y de derecho, en aquellas conclusiones que resulten conclusiones mixtas de hecho y de derecho, ha creado a su vez, la necesidad de distinguir entre las inferencias pu-ramente testimoniales {testimonial inferences) y las inferen-*71cías secundarias o derivadas de las inferencias puramente testimonales. Si el hecho probado es suficiente para inferir de él otro hecho, el tribunal de apelación o de revisión debe respetarlo. Pero si del hecho probado, o del hecho inferido directamente del hecho probado, el juez sentenciador deduce o infiere otras conclusiones de hecho o de derecho, que ya no tienen carácter factual propiamente dicho, sino carácter ju-rídico, esta segunda inferencia derivada de la apreciación de los hechos, se considera una conclusión de derecho, la cual siempre está sujeta a examen y revocación por el tribunal de apelación o de revisión: Kuhn v. Princess Lida of Thurn & Taxis, supra (Jones), (1941), cita precisa a las págs. 705 y 706; E. F. Drew & Co. v. Reinhard, 170 F.2d 679, (Learned Hand), (1948), cita precisa a las págs. 683 y 684; American Tobacco Co. v. The Katingo Hadjipatera, 194 F.2d 449 {Frank), (1951), cita precisa a la pág. 451; Ball v. Paramount Pictures, 169 F.2d 317, (McLaughlin), (1948), cita precisa a la pág. 318, Orvis v. Higgins, 180 F. 2d 537 (Frank), (1950), cita precisa a las págs. 538, 539, 540;
Resumiendo: las conclusiones de hecho del juez senten-ciador serán mantenidas, cuando después de examinada la totalidad de la evidencia, representen el balance más racional, justiciero y jurídico de la misma y no contravengan el orden natural de las cosas ni el orden racional de la inteligencia humana. Cualquiera deducción o inferencia de un hecho probado, que no represente una deducción o inferencia de tal hecho, sino que represente la aplicación de un principio de ley, de un razonamiento lógico o de una opinión jurídica al hecho probado, o al hecho deducido o inferido del hecho probado, se considerará una conclusión de derecho, abierta al examen y repudiación del tribunal de apelación o de re-visión.
Examinada en su totalidad la transcripción de la eviden-cia, para nosotros es claro, que la conclusión de hecho o de derecho, o la conclusión mixta de hecho y de derecho, que el contrato celebrado entre el demandante y apelado y el deman-*72dado y apelante fué uno de consignación, aunque existe al-guna prueba en la transcripción de la evidencia que la sos-tiene, no representa el balance más racional, justiciero y ju-rídico de la totalidad de la prueba. Examinadas de nuevo tanto la conclusión de hecho número 4 como la conclusión de derecho de la ilustrada Sala sentenciadora, tampoco estamos seguros que haya sido el criterio del juez sentenciador que la relación jurídica existente entre el demandante y apelado y el demandado y apelante fuera una de comisión mercantil especial para fines de venta, donde la mercadería consignada quedaba pór cuenta del comitente para futuras operaciones. En primer lugar, lo que se pactó entre las partes fué un precio por unidad y no una comisión, signo este último, carac-terístico de la comisión mercantil. En segundo lugar, la disposición de la mercadería no quedó sujeta a instrucciones del comitente, quedando el demandado y apelante en condi-ciones de disponer de ella libremente, para su propio beneficio, (causa lucri). En tercer lugar, hay un hecho incontrover-tido {undisputed fact), que participa de la naturaleza de una admisión, que se desprende espontáneamente de la prueba y que constituye la clave de la verdadera relación jurídica en-tre las partes: antes de salir los cartones de latas de jugo de Puerto Rico para Nueva York, la partida entera de mil quinientos cartones le había sido vendida por el señor Cres-cioni a un comerciante puertorriqueño de Nueva York, el señor Ángel Víctor Albandoz, y éste último a su vez, por lo menos en cuanto al primer embarque de mil cartones, la había colocado entre ciertos detallistas de la ciudad de Nueva Y ork. Como cuestión de hecho quien recibe la mercadería en el muelle de Nueva York es el señor Albandoz y no el señor Crescioni, aquí demandado y apelante. No hay duda que el señor Crescioni le vende directamente a su nombre al señor Albandoz y no a nombre del comitente, por lo cual tenemos que descartar la posibilidad del mandato mercantil, o de la modalidad de la comisión mercantil mediante la cual el co-mitente queda obligado directamente con las personas con *73quienes ha contratado el comisionista. No hay duda que el precio de reventa para su propio beneficio, lo fija el señor Crescioni y no el comitente al señor Albandoz, por lo cual te-nemos que descartar la posibilidad de una comisión mer-cantil donde es norma inflexible, que el comisionista no puede vender para su propio beneficio, ni para beneficio' de cual-quiera otra persona que no sea el comitente, la mercadería objeto de la comisión. Dándole entero crédito a la versión del demandado y apelante sobre la clase de contrato celebrado, que resulta ser la misma creída por la ilustrada Sala sen-tenciadora, “pagarlo cuando se vendiera” (t45) tenemos que llegar a la conclusión, que tan pronto la mercadería se levanta del muelle de Nueva York por el señor Albandoz, lo que ha quedado consumado entre el demandante y apelado señor Ju-lián R. Rivera y el demandado y apelante señor Francisco A. Crescioni, es una compraventa mercantil, ya que, en cual-quiera operación mercantil entre comerciantes donde aparez-can las dos características de “reventa” y “lucro” estamos ante un caso de compraventa mercantil. Por lo menos, es-taríamos ante el caso, donde una comisión mercantil especial para fines de venta, puede transformarse en una compraventa mercantil entre comitente y comisionista, de acuerdo con el art. 188 del Código de Comercio de Puerto Rico.
El contenido intrínseco del negocio jurídico debe preva-lecer siempre sobre los aspectos formales de los contratos. La acotación que de la sentencia número 5 de 19 de marzo de 1928 de la Audiencia de la Habana, hace el ilustrado doctor en derecho civil y público don Eduardo Rafael Núñez y Núñez — II Código de Comercio 374, (ed. de la Cultural .8. A. de la Habana), (1939)- — establece, que “según cons-tante jurisprudencia no es de tenerse en cuenta la calificación legal que arbitrariamente le den los interesados a un con-trato, sino que cualquiera que sea el nombre con que lo desig-nen, el contrato debe ser calificado, de acuerdo con los precep-tos legales aplicables, teniendo en cuenta su naturaleza y en *74cada caso las cláusulas y estipulaciones que contenga revela-dores de la intención de los contratantes” ....
En cuanto a la disposición de la mercadería dañada por vicio propio de la cosa, dentro de un contrato de compraventa mercantil, de acuerdo con el art. 254 del Código de Comercio de Puerto Rico, relacionado con el art. 1247 del Código Civil de Puerto Rico, era deber del comprador devolver la cosa averiada o deteriorada, antes de dar por rescindido el con-trato: 1 Curso de Derecho Mercantil 249 — Pablo González Huebra, (Ed. de la Librería Sánchez), (1867). Estamos conformes con la ilustrada Sala sentenciadora que cualquier que fuera el contrato envuelto, el demandado y apelante no tenía derecho a disponer de la mercadería averiada en nin-guna forma que resultara lesiva al demandante y apelado, sin una previa confiscación administrativa o una previa de-claración judicial.
Por la misma razón el demandante y apelado, para recu-perar del comprador el pago de los seiscientos cartones de-vueltos por el comprador, hubiera tenido que depositar judi-cialmente la mercadería devuelta, para que la autoridad judicial determinara si dicha devolución resultaba injustifi-cada, de acuerdo con el art. 250 del Código de Comercio de Puerto Rico relacionado con el art. 257 del mismo Código: III 1ro. Código de Comercio Español 188-190 — Gay de Mon-tellá (ed. citada); II Manual de Derecho Mercantil 313 et seq. Lorenzo Benito, (ed. de Victoriano Suárez de Madrid) (1929) ; IV Comentarios a la Ley de Enjuiciamiento Civil Reformada 526 — José María Manresa y Navarro (ed. de la Imprenta de la Revista de Legislación), (1895).
Me he visto obligado a concluir que tan pronto se entrega la mercadería en el muelle de Nueva York, lo que queda con-sumada entre las partes es una verdadera compraventa mer-cantil, por nuestra obligación de aplicar el art. 259 del Có-digo de Comercio de Puerto Rico que establece que: “la de-mora en el pago del precio de la cosa comprada constituirá ai comprador en la obligación de pagar el interés legal de *75la cantidad que adeude al vendedor”, desde que las merca-derías fueran puestas a disposición del comprador, o aquéllas fueran judicialmente depositadas, si el comprador se negare a recibirlas.” De acuerdo con el sabio comentarista español don José María González de Echávarri y Vivanco, III .Comen-tarios al Código de Comercio y Jurisprudencia Española 456, (ed. de la Imprenta y Librería de Casa Martín), (1945) : “la justificación de este precepto está en los títulos de lucro cesante y daño emergente, a los cuales queda reducido el re-tardo o mora, pues el vendedor a quien el comprador no sa-tisface al precio, pierde el uso precioso y contratable del dinero en que aquél consiste.” Como cuestión de hecho, aun-que se tratara de una comisión mercantil, en caso de morosi-dad al reintegrar al comitente el sobrante de las cantidades, después de deducida su comisión, tendría que abonar igual interés, art. 181 del Código de Comercio de Puerto Rico. Para ello no debe servirnos de obstáculo el hecho que en el señalamiento de errores, no se haya consignado como error o no se haya apelado específicamente el punto envuelto.
En cuanto a no haberse señalado específicamente como error la no inclusión de los interesés, la sec. 1 de la Ley para Transformar la Corte Suprema de Puerto Rico en una Corte de Apelación, aprobada el 12 de marzo de 1903 — Có-digo de Enjuiciamiento Civil de Puerto Rico, pág. 292, (ed. del Negociado de Materiales, Imprenta y Transporte), (1933), que dispone: “que el Tribunal Supremo de Puerto Rico constituirá de aquí en adelante un Tribunal de Apela-ciones y no un Tribunal de Casación; en sus deliberaciones y fallos, en todos los asuntos, tanto en lo civil como en lo criminal, dicho tribunal no se limitará solamente a infracciones de ley o quebrantamientos de forma, según fueren señala-dos, alegados o salvados por los litigantes, o según se hiciere constar en sus exposiciones y excepciones, sino que con el más alto fin de justicia, el tribunal puede también entender en todos los hechos y tramitaciones en la causa, tal como apare-cieren en autos, considerando en igual'forma sus méritos para *76la mejor administración de justicia y del derecho y evitar injusticias y demoras,” nos concede autoridad suficiente para entender en cualquier error cometido por un juez sentencia-dor, que se desprenda de los autos de la causa, aunque dicho-error no haya sido señalado por ninguna de las partes: Penne González y de la Guerra, Opositor, 46 D.P.R. 264, (Del Toro), (1934), cita precisa a la pág. 266; Rivera v. Sucn. Lugo, 42 D.P.R. 189, (Texidor), (1931), cita precisa a la pág. 193; National City Bank v. Llonín, 41 D.P.R. 163, (Texidor) , (1930), cita precisa a la pág. 171; 2 Cal. Jur. 729, see. 420 (ed. de Bancroft Whitney Company de San Francisco),, (1921) ; 4 Cal.Jur. (2d) 317, see. 483 (ed. de Bancroft Whitney de San Francisco), (1952).
En cuanto a no haberse apelado específicamente el punto-envuelto, cuando el error consista de una indebida aplicación de la ley, los tribunales de apelación o de revisión tienen po-der para corregir por sí mismos errores en la aplicación dé-la ley: Castro v. Payco, Inc., 75 D.P.R. 63, (Marrero), (1953) ; cita precisa a la pág. 75; Rodríguez v. Martínez, 68 D.P.R. 450 {De Jesús), (1948), cita precisa a la pág. 456; Concepción v. Latoni, 63 D.P.R. 693, (Travieso), (1944), cita precisa a la pág. 696.
Disiento.